UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-34051 Malvern Federal Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) United States 38-3783478 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 42 East Lancaster Avenue Paoli, Pennsylvania 19301 (Address of Principal Executive Offices) (Zip Code) (610) 644-9400 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: As of August 7, 2009, 6,152,500 shares of the Registrant’s common stock were issued and outstanding. Table of Contents Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements: Unaudited Consolidated Statements of Financial Condition as of June 30, 2009 and September 30, 2008 1 Unaudited Consolidated Statements of Income for the three and nine months ended June 30, 2009 and 2008 2 Unaudited Consolidated Statements of Changes in Shareholders’ Equity for the nine months ended June 30, 2009 and 2008 3 Unaudited Consolidated Statements of Cash Flows for the nine months ended June 30, 2009 and 2008 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 39 Item 4T. Controls and Procedures 39 PART II - OTHER INFORMATION Item 1. Legal Proceedings 39 Item 1A. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3. Defaults Upon Senior Securities 40 Item 4. Submission of Matters to a Vote of Security Holders 40 Item 5. Other Information 40 Item 6. Exhibits 40 Signatures 41 Malvern Federal Bancorp, Inc. and Subsidiaries Consolidated Statements of Financial Condition (Unaudited) June 30, 2009 September 30, 2008 Assets Cash and due from depository institutions $ 9,912,881 $ 5,727,820 Interest bearing deposits in depository institutions 26,364,242 7,194,477 Cash and Cash Equivalents 36,277,123 12,922,297 Investment securities available for sale 27,512,712 21,968,607 Investment securities held to maturity (fair value of $2,564,842 and $2,830,221, respectively) 2,496,568 2,869,837 Restricted stock, at cost 6,566,973 6,895,673 Loans receivable, net of allowance for loan losses of $5,043,357 and $5,504,512, respectively 600,343,081 571,536,460 Accrued interest receivable 2,315,065 2,452,694 Property and equipment, net 8,591,560 9,018,484 Deferred income taxes, net 2,537,648 2,257,575 Bank-owned life insurance 13,509,741 8,135,630 Real estate owned 4,939,570 230,262 Other assets 2,227,561 1,221,188 Total Assets $ 707,317,602 $ 639,508,707 Liabilities and Shareholders’ Equity Liabilities Deposits: Deposits-noninterest-bearing $ 19,556,344 $ 18,470,229 Deposits-interest-bearing 507,193,316 435,022,907 Total Deposits 526,749,660 453,493,136 FHLB line of credit — 8,500,000 FHLB advances 104,957,307 105,298,447 Advances from borrowers for taxes and insurance 3,638,465 1,579,203 Accrued interest payable 753,503 894,061 Other liabilities 1,441,825 908,161 Total Liabilities 637,540,760 570,673,008 Commitments and Contingencies — — Shareholders’ Equity Preferred stock, $0.01 par value, 10,000,000 shares authorized, none issued — — Common stock, $0.01 par value, 40,000,000 shares authorized, issued and outstanding: 6,152,500 shares 61,525 61,525 Additional paid-in capital 25,941,198 25,959,169 Retained earnings 46,400,501 45,663,389 Unearned Employee Stock Ownership Plan (ESOP) shares (2,480,947 ) (2,571,028 ) Accumulated other comprehensive loss (145,435 ) (277,356 ) Total Shareholders’ Equity 69,776,842 68,835,699 Total Liabilities and Shareholders’ Equity $ 707,317,602 $ 639,508,707 See notes to unaudited consolidated financial statements. 1 Malvern Federal Bancorp, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) For The Three Months Ended June 30, For the Nine Months Ended June 30, 2009 2008 2009 2008 Interest and Dividend Income Loans, including fees $ 8,343,350 $ 8,023,758 $ 25,265,115 $ 23,693,454 Investment securities, taxable 214,116 189,623 630,204 665,549 Investment securities, tax-exempt 18,988 21,042 61,077 70,942 Dividends, restricted stock — 63,941 — 182,056 Interest-bearing cash accounts 15,514 47,550 40,471 161,462 Total Interest and Dividend Income 8,591,968 8,345,914 25,996,867 24,773,463 Interest Expense Deposits 3,406,534 3,495,575 10,318,468 11,329,166 Short-term borrowings — 29,154 8,699 106,528 Long-term borrowings 1,293,693 1,071,214 3,905,962 3,033,600 Total Interest Expense 4,700,227 4,595,943 14,233,129 14,469,294 Net Interest Income 3,891,741 3,749,971 11,763,738 10,304,169 Provision for Loan Losses 310,000 405,506 1,217,423 868,506 Net Interest Income after Provision for Loan Losses 3,581,741 3,344,465 10,546,315 9,435,663 Other Income Service charges and other fees 376,536 321,044 1,006,144 891,348 Rental income 63,993 62,377 190,959 192,115 Gain on sale of investment securities available for sale, net 1,324 — 28,530 — Gain on disposal of fixed assets — — 8,200 — Gain on sale of loans, net — — — 42,788 Gain (loss) on sale of other real estate owned, net (17,715 ) — (17,715 ) — Earnings on bank owned life insurance 137,951 85,964 374,111 260,336 Total Other Income 562,089 469,385 1,590,229 1,386,587 Other Expenses Salaries and employee benefits 1,662,702 1,391,584 4,746,719 4,155,456 Occupancy expense 457,686 483,306 1,414,175 1,468,428 Federal deposit insurance premiums 413,444 11,996 581,774 36,394 Advertising 189,879 195,345 552,141 495,664 Data processing 280,914 217,484 866,015 700,377 Professional fees 238,618 137,503 745,039 386,802 Real estate owned expense 223,928 — 223,929 — Other operating expenses 550,664 311,467 1,643,630 1,140,520 Charitable contribution to foundation — 1,229,270 — 1,229,270 Total Other Expenses 4,017,835 3,977,955 10,773,422 9,612,911 Income (Loss) Before Income Taxes 125,995 (164,105 ) 1,363,122 1,209,339 Income Taxes (Benefit) (28,276 ) (101,488 ) 321,461 334,998 Net Income (Loss) $ 154,271 $ (62,617 ) $ 1,041,661 $ 874,341 Basic Earnings Per Share $ 0.03 N/A $ 0.18 N/A Dividends Declared Per Share $ 0.03 N/A $ 0.11 N/A See notes to unaudited consolidated financial statements. 2 Malvern Federal Bancorp, Inc. and Subsidiaries Consolidated Statements of Changes in Shareholders’ Equity (Unaudited) Common Stock Additional Paid-In Capital Retained Earnings Unearned ESOP Shares Accumulated Other Comprehensive Loss Total Shareholders’ Equity Balance, October 1, 2007 $ — $ — $ 44,321,829 $ — $ (282,654 ) $ 44,039,175 Comprehensive income: Net income — — 874,341 — — 874,371 Net change in unrealized loss on securities available for sale, net of tax effect — (48,092 ) (48,092 ) Total comprehensive income — 826,249 Proceeds from issuance of common stock, net of offering expense of $1,700,000 61,525 25,924,725 — — — 25,986,250 Purchase of stock for ESOP — — — (996,176 ) — (996,176 ) Balance, June 30, 2008 $ 61,525 $ 25,924,725 $ 45,196,170 $ (996,176 ) $ (330,746 ) $ 69,855,498 Balance, October 1, 2008 $ 61,525 $ 25,959,169 $ 45,663,389 $ (2,571,028 ) $ (277,356 ) $ 68,835,699 Comprehensive income: Net income — — 1,041,661 — — 1,041,661 Net change in unrealized loss on securities available for sale, net of tax effect — 131,921 131,921 Total comprehensive income — 1,173,582 Cash dividends declared ($0.11 per share) — — (304,549 ) — — (304,549 ) Committed to be released ESOP shares — (17,971 ) — 90,081 — 72,110 Balance, June 30, 2009 $ 61,525 $ 25,941,198 $ 46,400,501 $ (2,480,947 ) $ (145,435 ) $ 69,776,842 See notes to unaudited consolidated financial statements. 3 Malvern Federal Bancorp, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended June 30, 2009 2008 Cash Flows from Operating Activities Net income $ 1,041,661 $ 874,341 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation expense 704,834 690,650 Provision for loan losses 1,217,423 868,506 Deferred income taxes (351,201 ) (927,404 ) ESOP expenses 72,110 — Amortization of premiums and (accretion) of discounts on investment securities, net (93,550 ) 186,285 Amortization of mortgage servicing rights 86,582 97,654 Net gain on sale of investment securities available for sale (28,530 ) — Net gain on disposal of fixed assets (8,200 ) — Net gain on sale of loans — (42,788 ) Decrease in accrued interest receivable 137,629 236,950 Decrease in accrued interest payable (140,558 ) (231,564 ) Increase in other liabilities 533,664 107,350 Earnings on bank-owned life insurance (374,111 ) (260,336 ) (Increase) decrease in other assets (1,065,278 ) 555,295 Amortization of loan origination fees and costs (80,266 ) (1,038,826 ) Increase in income tax payable — 48,827 Net Cash Provided by Operating Activities 1,652,209 1,164,940 Cash Flows from Investing Activities Proceeds from maturities and principal collections: Investment securities held to maturity 371,509 190,681 Investment securities available for sale 8,513,425 14,946,081 Proceeds from sales, investment securities available for sale 1,149,754 — Purchases of investment securities held to maturity — (1,639,244 ) Purchases of investment securities available for sale (14,880,386 ) (8,995,470 ) Proceeds from sale of loans — 9,301,059 Purchase of other real estate owned (780,281 ) — Loan purchases (35,661,199 ) (79,359,267 ) Loan originations and principal collections, net 1,788,394 4,518,044 Purchases of bank-owned life insurance (5,000,000 ) — Net decrease (increase) in FHLB stock 328,700 (817,400 ) Purchases of property and equipment (269,710 ) (291,109 ) Net Cash Used in Investing Activities (44,439,794 ) (62,246,625 ) Cash Flows from Financing Activities Net increase (decrease) in deposits 73,256,524 4,728,865 Net (decrease) increase in short-term borrowings (8,500,000 ) 3,000,000 Proceeds from long-term borrowings 5,000,000 17,495,400 Repayment of long-term borrowings (5,341,140 ) — Increase in advances from borrowers for taxes and insurance 2,059,262 2,644,200 Proceeds from stock issuance, net of expenses — 25,986,250 ESOP shares purchased — (996,176 ) Cash dividends paid (332,235 ) — Net Cash Provided by Financing Activities 66,142,411 52,858,539 Net Increase (Decrease) in Cash and Cash Equivalents 23,354,826 (8,223,146 ) Cash and Cash Equivalents – Beginning 12,922,297 18,966,750 Cash and Cash Equivalents – Ending $ 36,277,123 $ 10,743,604 Supplementary Cash Flows Information Interest paid $ 14,373,687 $ 14,700,858 Income taxes paid $ 455,300 $ 1,271,761 Non-cash transfer of loans to foreclosed real estate $ 4,036,865 $ 212,500 See notes to unaudited consolidated financial statements. 4 Malvern Federal Bancorp, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 1 – Organizational Structure and Nature of Operations Malvern Federal Bancorp, Inc. (the “Company”) and its subsidiaries, Malvern Federal Holdings, Inc., a Delaware company formed on September 26, 2008 for the purpose of managing certain investment securities, and Malvern Federal Savings Bank (the “Bank”) and its subsidiaries, Strategic Asset Management Group, Inc. (“SAMG”) and Malvern Federal Investments, Inc., a Delaware company formed on September 26, 2008 for the purpose of managing certain investment securities, provide various banking services, primarily the accepting of deposits and the origination of residential and commercial mortgage loans through the Bank’s seven full-service branches in Chester County, Pennsylvania. SAMG owns 50% of Malvern Insurance Associates, LLC. Malvern Insurance Associates, LLC offers a full line of business and personal lines of insurance products. The Company is subject to competition from various other financial institutions and financial services companies. The Company is also subject to the regulations of certain federal and state agencies and, therefore, undergoes periodic examinations by those regulatory agencies. On May 19, 2008 Malvern Federal Savings Bank completed its reorganization to a two-tier mutual holding company structure and the sale by the mid-tier stock company, Malvern Federal Bancorp, Inc., of shares of its common stock. In the reorganization and offering, the Company sold 2,645,575 shares of common stock to certain members of the Bank and the public at a purchase price of $10.00 per share, issued 3,383,875 shares to Malvern Federal Mutual Holding Company (the “Mutual Holding Company”) and contributed 123,050 shares to the Malvern Federal Charitable Foundation. The Mutual Holding Company is a federally chartered mutual holding company. The Mutual Holding Company and the Company are subject to regulation and supervision of the Office of Thrift Supervision. Malvern Federal Mutual Holding Company owns 55% of Malvern Federal Bancorp’s outstanding common stock after the reorganization and must always own at least a majority of the voting stock of Malvern Federal Bancorp, Inc. In addition to the shares of Malvern Federal Bancorp, Inc. which it owns, Malvern Federal Mutual Holding Company was capitalized with $100,000 in cash. The offering resulted in approximately $26.0 million in net proceeds. The financial statements prior to the reorganization are the financial statements of the Bank. An Employee Stock Ownership Plan (“ESOP”) was established as part of the reorganization and borrowed approximately $2.6 million from Malvern Federal Bancorp, Inc. in order to purchase 241,178 shares of common stock. Principal and interest payments of the loan are being made quarterly over a term of 18 years at an interest rate of 5.0%. Note 2 – Summary of Significant Accounting Policies Basis of Presentation and Consolidation The consolidated financial statements at June 30, 2009 and September 30, 2008 and for the three and nine months ended June 30, 2009 include the accounts of the Malvern Federal Bancorp, Inc. and its subsidiaries, Malvern Federal Savings Bank and its subsidiaries, and Malvern Federal Holdings, Inc. For the three and nine months ended June 30, 2008, the consolidated financial statements are of Malvern Federal Savings Bank and its subsidiary, Strategic Asset Management Group, Inc. All intercompany transactions and balances have been eliminated. The accompanying unaudited consolidated financial statements were prepared in accordance with the instructions to Form 10-Q, and therefore, do not include all the information or footnotes necessary for a complete presentation of financial condition, statement of income, changes in shareholders’ equity, and cash flows in conformity with accounting principles generally accepted in the United States. However, all normal recurring adjustments that, in the opinion of management, are necessary for a fair presentation of the consolidated financial statements have been included. These financial statements should be read in conjunction with the audited consolidated financial statements of Malvern Federal Bancorp, Inc. and the accompanying notes thereto for the year ended September 30, 2008, which are included in the Company’s Annual Report on Form 10-K for the year ended September 30, 2008. The results for the three and nine months ended June 30, 2009 are not necessarily indicative of the results that may be expected at the fiscal year ending September 30, 2009, or any other period. 5 Malvern Federal Bancorp, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 2 – Summary of Significant Accounting Policies (Continued) Effective April 1, 2009, the Company adopted Statement of Financial Accounting Standards (“SFAS”) No. 165, Subsequent Events. SFAS No. 165 establishes general standards for accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued. SFAS No. 165 sets forth the period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition in the financial statements, identifies the circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements, and the disclosures that should be made about events or transactions that occur after the balance sheet date. In preparing these financial statements, the Company evaluated the events and transactions that occurred between June 30, 2009 through August 7, 2009, the date these financial statements were issued. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, the valuation of deferred tax assets, the evaluation of other-than-temporary impairment of investment securities and impairment of restricted stock. Significant Group Concentrations of Credit Risk Most of the Company’s activities are with customers located within Chester County, Pennsylvania. Note 5, discusses the types of investment securities that the Company invests in. Note 6, discusses the types of lending that the Company engages in. The Company does not have any significant concentrations to any one industry or customer. Although the Company has a diversified portfolio, its debtors ability to honor their contracts is influenced by the region’s economy. Cash and Cash Equivalents For purposes of reporting cash flows, cash and cash equivalents include cash on hand, amounts due from depository institutions and interest bearing deposits at other institutions. The Company maintains cash deposits in other depository institutions that occasionally exceed the amount of deposit insurance available. Management periodically assesses the financial condition of these institutions and believes that the risk of any possible credit loss is minimal. The Bank is required to maintain average reserve balances in vault cash with the Federal Reserve Bank based upon outstanding balances of deposit transaction accounts. Based upon the Company’s outstanding transaction deposit balances, the Bank maintained a deposit account with the Federal Reserve Bank in the amount of $6,281,000 and $1,840,000 at June 30, 2009 and September 30, 2008, respectively. Investment Securities Investment securities that management has the positive intent and ability to hold until maturity are classified as held to maturity and are carried at their remaining unpaid principal balance, net of unamortized premiums, or unaccreted discounts. Premiums are amortized and discounts are accreted using a method, which approximates the interest method over the estimated remaining term of the underlying security. 6 Malvern Federal Bancorp, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 2 – Summary of Significant Accounting Policies (Continued) Investment securities that will be held for indefinite periods of time, including securities that may be sold in response to changes in market interest or prepayment rates, needs for liquidity and changes in the availability of and the yield of alternative investments are classified as available for sale. These securities are carried at estimated fair value, which is determined using published quotes. Unrealized gains and losses are excluded from earnings and are reported net of taxes in other comprehensive income. Realized gains and losses are recorded on the trade date and are determined using the specific identification method. Management determines the appropriate classification of investment securities at the time of purchase and reevaluates such designation as of each balance sheet date. Declines in the fair value of held to maturity and available for sale investment securities below their amortized cost that are deemed to be other than temporary are reflected in the statements of income as realized losses. In estimating other-than-temporary impairment losses, management considers (1) the length of time and the extent to which the fair value has been less than cost, (2) the financial condition and near-term prospects of the issuer, and (3) the intent and ability of the Company to retain its investment in the issuer for a period of time sufficient to allow for any anticipated recovery in fair value. Loans Receivable The Company, through the Bank, grants mortgage, commercial and consumer loans to customers. A substantial portion of the loan portfolio is represented by residential and commercial mortgage loans secured by properties located throughout Chester County, Pennsylvania. The ability of the Company’s debtors to honor their contracts is dependent upon the real estate and general economic conditions in this area. Loans receivable that management has the intent and ability to hold until maturity or payoff are stated at their outstanding unpaid principal balances, net of an allowance for loan losses and any deferred fees and costs. Interest income is accrued on the unpaid principal balance. Loan origination fees and costs are deferred and recognized as an adjustment of the yield (interest income) of the related loans using the interest method. The Company is amortizing these amounts over the contractual life of the loan. The accrual of interest is generally discontinued when the contractual payment of principal or interest has become 90 days past due or management has serious doubts about further collectibility of principal or interest, even though the loan is currently performing. A loan may remain on accrual status if it is in the process of collection and is either guaranteed or well secured. When a loan is placed on nonaccrual status, unpaid interest credited to income in the current year is reversed and unpaid interest accrued in prior years is charged against the allowance for loan losses. Interest received on nonaccrual loans generally is either applied against principal or reported as interest income, according to management’s judgment as to the collectibility of principal. Generally, loans are restored to accrual status when the obligation is brought current, has performed in accordance with the contractual terms for a reasonable period of time, and the ultimate collectibility of the total contractual principal and interest is no longer in doubt. In addition to originating loans, the Company purchases consumer and mortgage loans from brokers in our market area. Such purchases are reviewed for compliance with our underwriting criteria before they are purchased, and are generally purchased without recourse to the seller. 7 Malvern Federal Bancorp, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 2 – Summary of Significant Accounting Policies (Continued) Allowance for Loan Losses The allowance for loan losses is established through provisions for loan losses charged against income. Loans deemed to be uncollectible are charged against the allowance for loan losses, and subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is maintained at a level considered adequate to provide for estimated probable loan losses. Management’s periodic evaluation of the adequacy of the allowance is based on the Company’s past loan loss experience, adverse situations that may affect the borrower’s ability to repay, the estimated value of any underlying collateral, composition of the loan portfolio, current economic conditions, and other relevant factors. This evaluation is inherently subjective as it requires material estimates that may be susceptible to significant revision as more information becomes available. The allowance consists of specific, general and unallocated components. The specific component relates to loans that are classified as doubtful, substandard or special mention. For such loans that are also classified as impaired, an allowance is established when the discounted cash flows (or collateral value or observable market price) of the impaired loan is lower than the carrying value for that loan. The general component covers non-classified loans and is based on historical loss experience adjusted for a qualitative estimate of probable losses. The unallocated component of the allowance reflects the margin of imprecision inherent in the underlying assumptions used in the methodologies for estimating specific and general losses in the portfolio. A loan is considered impaired when, based on current information and events, it is probable that the Company will be unable to collect the scheduled payments of principal or interest when due according to the contractual terms of the loan agreement. Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired. Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed. Impairment is measured on a loan by loan basis for commercial and construction loans by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price, or the fair value of the collateral if the loan is collateral dependent. Large groups of smaller balance homogeneous loans are collectively evaluated for impairment. Accordingly, the Company does not separately identify individual consumer and mortgage loans for impairment disclosures, unless they are subject to a restructuring agreement. 8 Malvern Federal Bancorp, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 2 – Summary of Significant Accounting Policies (Continued) Loans Held For Sale The Company does not originate any loans specifically for the purpose of being sold. Recently, based on market conditions and in effort to mitigate interest rate risk, the Company has sold loans. Since loans are not originated for the purpose of being sold, the cash flows from the sale of such loans have been classified as an investing activity in the consolidated statements of cash flows. Loan Servicing Servicing assets are recognized as separate assets when rights are acquired through purchase or through sale of financial assets. For sales of mortgage loans, a portion of the cost of originating the loan is allocated to the servicing right based on relative fair value. Fair value is based on market prices for comparable mortgage servicing contracts, when available, or alternatively is based on a valuation model that calculates the present value of estimated future net servicing income. The valuation model incorporates assumptions that market participants would use in estimating future net servicing income, such as the cost to service, the discount rate, the custodial earnings rate, an inflation rate, ancillary income, prepayment speeds and default rates and losses. Capitalized servicing rights are reported in other assets and are amortized into non-interest expense in proportion to, and over the period of, the estimated future net servicing income of the underlying financial assets. Servicing assets are evaluated for impairment based upon the fair value of the rights as compared to amortized cost. Impairment is determined by stratifying rights into tranches based on predominant risk characteristics, such as interest rate, loan type and investor type. Impairment is recognized through a valuation allowance for an individual tranche, to the extent that fair value is less than the capitalized amount for the tranche. If the Company later determines that all or a portion of the impairment no longer exists for a particular tranche, a reduction of the allowance may be recorded as an increase to income. Real Estate Owned Assets acquired through, or in lieu of, loan foreclosure are held for sale and are initially recorded at fair value at the date of foreclosure, establishing a new cost basis. Subsequent to foreclosure, valuations are periodically performed by management and the assets are carried at the lower of carrying amount or fair value less cost to sell. Revenue and expenses from operations and changes in the valuation allowance are included in net expenses from real estate owned. Restricted Stock Restricted stock, which represents required investments in the common stock of a correspondent bank, is carried at cost and as of June 30, 2009 and September 30, 2008, and consists solely of the common stock of the Federal Home Loan Bank of Pittsburgh (“FHLB”). In December 31, 2008 the FHLB notified member banks that it was suspending dividend payments and the repurchase of capital stock. Management evaluated the restricted stock for impairment in accordance with Statement of Position (“SOP”) 01-6, “Accounting by Certain Entities (Including Entities With Trade Receivables) That Lend to or Finance the Activities of Others.” Management’s determination of whether these investments are impaired is based on their assessment of the ultimate recoverability of their cost rather than by recognizing temporary declines in value. The determination of whether a decline affects the ultimate recoverability of an investment’s cost is influenced by criteria such as (1) the significance of the decline in net assets of the FHLB as compared to the capital stock amount for the FHLB and the length of time this situation has persisted, (2) commitments by the FHLB to make payments required by law or regulation and the level of such payments in relation to the operating performance of the FHLB, and (3) the impact of legislative and regulatory changes on institutions and, accordingly, on the customer base of the FHLB. 9 Malvern Federal Bancorp, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 2 – Summary of Significant Accounting Policies (Continued) Management believes no impairment charge is necessary related to the restricted stock as of June 30, 2009. Property and Equipment Property and equipment are carried at cost. Depreciation is computed using the straight-line and accelerated methods over estimated useful lives ranging from 3 to 39 years beginning when assets are placed in service. When assets are retired or otherwise disposed of, the cost and related accumulated depreciation are removed from the accounts and any gain or loss is reflected in income for the period. The cost of maintenance and repairs is charged to income as incurred. Transfers of Financial Assets Transfers of financial assets are accounted for as sales, when control over the assets has been surrendered. Control over transferred assets is deemed to be surrendered when (1) the assets have been isolated from the Company, (2) the transferee obtains the right (free of conditions that constrain it from taking advantage of that right) to pledge or exchange the transferred assets, and (3) the Company does not maintain effective control over the transferred assets through an agreement to repurchase them before their maturity. Bank-Owned Life Insurance The Company invests in bank owned life insurance (“BOLI”) as a source of funding for employee benefit expenses. BOLI involves the purchasing of life insurance by the Bank on a chosen group of employees. The Bank is the owner and beneficiary of the policies. This life insurance investment is carried at the cash surrender value of the underlying policies. Earnings from the increase in cash surrender value of the policies are included in non-interest income on the statement of income. Employee Benefit Plans The Bank’s 401(k) plan allows eligible participants to set aside a certain percentage of their salaries before taxes. The Company may elect to match employee contributions up to a specified percentage of their respective salaries in an amount determined annually by the Board of Directors. The Company’s matching contribution related to the plan resulted in expenses of $54,753 and $113,047, for the three and nine months ended June 30, 2009, respectively. For the three and nine months ended June 30, 2008 the Company’s matching contribution related to the plan resulted in expenses of $57,493, and $167,963, respectively The Company also maintains a Supplemental Executive and a Director Retirement Plan (the “Plans”). The accrued amount for the Plans included in other liabilities was $721,514 and $617,724 at June 30, 2009 and September 30, 2008, respectively. The expense associated with the Plans for the three and nine months ended June 30, 2009 was $33,634 and $103,790, respectively. For the three and nine months ended June 30, 2008 the expense associated with the Plans was $32,842 and $98,620, respectively. Advertising Costs The Company follows the policy of charging the costs of advertising to expense as incurred. 10 Malvern Federal Bancorp, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 2 – Summary of Significant Accounting Policies (Continued) Income Taxes Deferred taxes are provided on the liability method whereby deferred tax assets are recognized for deductible temporary differences and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. Malvern Federal Bancorp, Inc. and its subsidiaries file a consolidated federal income tax return. Commitments and Contingencies In the ordinary course of business, the Company has entered into off-balance sheet financial instruments consisting of commitments to extend credit and standby letters of credit. Such financial instruments are recorded in the statement of financial condition when they are funded. Segment Information The Company has one reportable segment, “Community Banking.” All of the Company’s activities are interrelated, and each activity is dependent and assessed based on how each of the activities of the Company supports the others. For example, lending is dependent upon the ability of the Company to fund itself with deposits and other borrowings and manage interest rate and credit risk. Accordingly, all significant operating decisions are based upon analysis of the Company as one segment or unit. Comprehensive Income Accounting principles generally require that recognized revenue, expenses, gains and losses be included in net income. Although certain changes in assets and liabilities, such as unrealized gains and losses on available for sale investment securities, are reported as a separate component of the shareholders’ equity section of the statements of financial condition, such items, along with net income, are components of comprehensive income. The components of other comprehensive income and related tax effects are as follows for the periods indicated below: For The Three Months EndedJune 30, For the Nine Months Ended June 30, 2009 2008 2009 2008 Unrealized holding gains (losses) on available for sale securities $ 165,005 $ (337,540 ) $ 203,050 $ (78,390 ) Reclassification adjustment for gains included in net income 1,325 — 28,530 — Net Unrealized Gains (Losses) 166,330 (337,540 ) 231,580 (78,390 ) Income tax expense (benefit) (61,606 ) 130,459 (99,659 ) 30,298 Net of Tax Amount $ 104,724 $ (207,081 ) $ 131,921 $ (48,092 ) 11 Malvern Federal Bancorp, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 2 – Summary of Significant Accounting Policies (Continued) Recent Accounting Pronouncements FSP FAS 157-4 In April 2009, the Financial Accounting Standards Board (“FASB”) issued FASB Staff Position (“FSP”) No. FAS 157-4, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly (“FSP FAS 157-4”). FASB Statement 157, Fair Value Measurements, defines fair value as the price that would be received to sell the asset or transfer the liability in an orderly transaction (that is, not a forced liquidation or distressed sale) between market participants at the measurement date under current market conditions. FSP FAS 157-4 provides additional guidance on determining when the volume and level of activity for the asset or liability has significantly decreased. The FSP also includes guidance on identifying circumstances when a transaction may not be considered orderly. FSP FAS 157-4 provides a list of factors that a reporting entity should evaluate to determine whether there has been a significant decrease in the volume and level of activity for the asset or liability in relation to normal market activity for the asset or liability. When the reporting entity concludes there has been a significant decrease in the volume and level of activity for the asset or liability, further analysis of the information from that market is needed and significant adjustments to the related prices may be necessary to estimate fair value in accordance with Statement 157. This FSP clarifies that when there has been a significant decrease in the volume and level of activity for the asset or liability, some transactions may not be orderly. In those situations, the entity must evaluate the weight of the evidence to determine whether the transaction is orderly. The FSP provides a list of circumstances that may indicate that a transaction is not orderly. A transaction price that is not associated with an orderly transaction is given little, if any, weight when estimating fair value. This FSP is effective for interim and annual reporting periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009. An entity early adopting FSP FAS 157-4 must also early adopt FSP FAS 115-2 and FAS 124-2, Recognition and Presentation of Other-Than-Temporary Impairments. The adoption of FSP FAS 157-4 had no material impact on our consolidated financial position or results of operations. FSP FAS 115-2 and FAS 124-2 In April 2009, the FASB issued FSP No. FAS 115-2 and FAS 124-2, Recognition and Presentation of Other-Than-Temporary Impairments (“FSP FAS 115-2” and “FAS 124-2”). FSP FAS 115-2 and FAS 124-2 clarify the interaction of the factors that should be considered when determining whether a debt security is other-than-temporarily impaired. For debt securities, management must assess whether (a) it has the intent to sell the security and (b) it is more likely than not that it will be required to sell the security prior to its anticipated recovery. These steps are done before assessing whether the entity will recover the cost basis of the investment. Previously, this assessment required management to assert it has both the intent and the ability to hold a security for a period of time sufficient to allow for an anticipated recovery in fair value to avoid recognizing an other-than-temporary impairment. This change does not affect the need to forecast recovery of the value of the security through either cash flows or market price. 12 Malvern Federal Bancorp, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 2 – Summary of Significant Accounting Policies (Continued) In instances when a determination is made that an other-than-temporary impairment exists but the investor does not intend to sell the debt security and it is not more likely than not that it will be required to sell the debt security prior to its anticipated recovery, FSP FAS 115-2 and FAS 124-2 changes the presentation and amount of the other-than-temporary impairment recognized in the income statement. The other-than-temporary impairment is separated into (a) the amount of the total other-than-temporary impairment related to a decrease in cash flows expected to be collected from the debt security (the credit loss) and (b) the amount of the total other-than-temporary impairment related to all other factors. The amount of the total other-than-temporary impairment related to the credit loss is recognized in earnings. The amount of the total other-than-temporary impairment related to all other factors is recognized in other comprehensive income. This FSP is effective for interim and annual reporting periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009. An entity early adopting FSP FAS 115-2 and FAS 124-2 must also early adopt FSP FAS 157-4, Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly. The adoption of FSP FAS 115-2 and FAS 124-2 had no material impact on our consolidated financial position or results of operations. FSP SFAS 107-1 and APB 28-1 In April 2009, the FASB issued FSP No. FAS 107-1 and APB 28-1, “Interim Disclosures about Fair Value of Financial Instruments.” FSP SFAS 107-1 and APB 28-1 amend SFAS 107, “Disclosures about Fair Value of Financial Instruments,” to require an entity to provide disclosures about the fair value of financial instruments in interim financial information and amends Accounting Principles Board (APB) Opinion No. 28, “Interim Financial Reporting,” to require those disclosures in summarized financial information at interim reporting periods. The new interim disclosures required by FSP SFAS 107-1 and APB 28-1 are included in Note 8 - Fair Value Measurements. FASB Statement No. 166 In June 2009, the FASB issued SFAS No. 166, Accounting for Transfers of Financial Assets, an amendment of FASB Statement No. 140. This statement prescribes the information that a reporting entity must provide in its financial reports about a transfer of financial assets; the effects of a transfer on its financial position, financial performance and cash flows; and a transferor’s continuing involvement in transferred financial assets. Specifically, among other aspects, SFAS 166 amends Statement of Financial Standard No. 140, Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities, or SFAS 140, by removing the concept of a qualifying special-purpose entity from SFAS 140 and removes the exception from applying FIN 46(R) to variable interest entities that are qualifying special-purpose entities. It also modifies the financial-components approach used in SFAS 140. SFAS 166 is effective for fiscal years beginning after November 15, 2009. We have not determined the effect that the adoption of SFAS 166 will have on our financial position or results of operations. 13 Malvern Federal Bancorp, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 2 – Summary of Significant Accounting Policies (Continued) FASB Statement No. 167 In June 2009, the FASB issued SFAS No. 167, Amendments to FASB Interpretation No. 46(R). This statement amends FASB Interpretation No. 46, Consolidation of Variable Interest Entities (revised December 2003) — an interpretation of ARB No. 51, or FIN 46(R), to require an enterprise to determine whether it’s variable interest or interests give it a controlling financial interest in a variable interest entity. The primary beneficiary of a variable interest entity is the enterprise that has both (1) the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance and (2) the obligation to absorb losses of the entity that could potentially be significant to the variable interest entity or the right to receive benefits from the entity that could potentially be significant to the variable interest entity. SFAS 167 also amends FIN 46(R) to require ongoing reassessments of whether an enterprise is the primary beneficiary of a variable interest entity. SFAS 167 is effective for fiscal years beginning after November 15, 2009. We have not determined the effect that the adoption of SFAS 167 will have on our financial position or results of operations. FASB Statement No. 168 In June 2009, the FASB issued SFAS No. 168, The FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles, a replacement of FASB Statement No. 162. SFAS 168 replaces SFAS No. 162, The Hierarchy of Generally Accepted Accounting Principles, to establish the FASB Accounting Standards Codification as the source of authoritative accounting principles recognized by the FASB to be applied by nongovernmental entities in preparation of financial statements in conformity with generally accepted accounting principles in the United States. SFAS 168 is effective for interim and annual periods ending after September 15, 2009. We do not expect the adoption of this standard to have an impact on our financial position or results of operations. 14 Malvern Federal Bancorp, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 3 – Earnings Per Share Earnings Per Share Basic earnings per common share is computed based on the weighted average number of shares outstanding. Diluted earnings per share is computed based on the weighted average number of shares outstanding and common stock equivalents (“CSEs”) that would arise from the exercise of dilutive securities. As of June 30, 2009 and for the three and nine months ended June 30, 2009, the Company did not issue and does not have any outstanding CSEs. For the three and nine months ended June 30, 2009, earnings per share is shown below. For the three and nine months ended June 30, 2008, there were no CSEs. Due to the timing of the Bank’s reorganization into the mutual holding company form and the completion of the Company’s initial public offering on May 19, 2008, earnings per share for the period from May 19, 2008 to June 30, 2008 is not considered meaningful and is not shown. The following table sets forth the composition of the weighted average shares (denominator) used in the basic earnings per share computation. Three Months Ended June 30, 2009 Nine Months Ended June 30, 2009 Net Income $ 154,271 $ 1,041,661 Weighted average shares outstanding 6,152,500 6,152,500 Average unearned ESOP shares (228,318 ) (231,690 ) Weighted average shares outstanding - basic 5,924,182 5,920,810 Earnings per share – basic $ 0.03 $ 0.18 Note 4 – Employee Stock Ownership Plan In 2008, the Company established an employee stock ownership plan (“ESOP”) for substantially all of its full-time employees. Certain senior officers of the Bank have been designated as Trustees of the ESOP. Shares of the Company’s common stock purchased by the ESOP are held in trust for allocation to participants. Shares released are allocated to each eligible participant based on the ratio of each such participant’s base compensation to the total base compensation of all eligible plan participants. As the unearned shares are committed to be released and allocated among participants, the Company recognizes compensation expense equal to the fair value of the ESOP shares during the periods in which they become committed to be released. To the extent that the fair value of the ESOP shares released differs from the cost of such shares, the difference is charged or credited to additional paid-in capital. During the period from May 20, 2008 to September 30, 2008, the ESOP purchased 241,178 shares of the Company’s common stock for approximately $2.6 million, an average price of $10.86 per share which was funded by a loan from Malvern Federal Bancorp, Inc. The ESOP loan will be repaid principally from the Bank’s contributions to the ESOP. The loan is being repaid in quarterly installments through 2026 at 5%. Shares are released to participants proportionately as the loan is repaid. During the three and nine months ended June 30, 2009, approximately 3,350 and 10,051 shares, respectively, were committed to be released. ESOP expense for the three and nine months ended June 30, 2009 was $9,790 and $72,110, respectively. At June 30, 2009, there were 226,661 unallocated shares, at an average cost of $10.86 per share, held by the ESOP having an aggregate fair value of $2,209,945 at such date. 15 Malvern Federal Bancorp, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 5 - Investment Securities Investment securities available for sale at June 30, 2009 and September 30, 2008 consisted of the following: June 30, 2009 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. government securities $ 999,264 $ 14,799 $ — $ 1,014,063 U.S. agency securities 6,148,802 13,176 (2,930 ) 6,159,048 FHLB notes 3,496,236 81,429 — 3,577,665 Tax-exempt securities 2,067,812 3,358 (34,133 ) 2,037,037 Trust preferred security 1,000,000 — (430,570 ) 569,430 Corporate 1,292,143 23,331 (212 ) 1,315,262 15,004,257 136,093 (467,845 ) 14,672,505 Mortgage-backed securities: FNMA: Adjustable-rate 4,974,063 111,594 (1,938 ) 5,083,719 Fixed-rate 2,276,121 11,586 — 2,287,707 Balloon 526,002 262 — 526,264 FHLMC: Adjustable-rate 1,197,422 3,974 (4,828 ) 1,196,568 Fixed-rate 720,912 37,665 — 758,577 GNMA, adjustable-rate 217,334 2,751 — 220,085 CMO, fixed-rate 2,817,109 1,408 (51,230 ) 2,767,287 12,728,963 169,240 (57,996 ) 12,840,207 $ 27,733,220 $ 305,333 $ (525,841 ) $ 27,512,712 16 Malvern Federal Bancorp, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 5 - Investment Securities (Continued) September 30, 2008 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value U.S. government securities $ 998,599 $ 6,089 $ — $ 1,004,688 FHLB notes 6,983,752 15,740 (21,054 ) 6,978,438 Tax-exempt securities 2,321,165 3,644 (13,181 ) 2,311,628 Trust preferred security 1,000,000 — (247,889 ) 752,111 11,303,516 25,473 (282,124 ) 11,046,865 Mortgage-backed securities: FNMA: Adjustable-rate 4,236,230 11,106 (52,887 ) 4,194,449 Fixed-rate 2,786,522 — (115,597 ) 2,670,925 Balloon 729,037 — (9,084 ) 719,953 FHLMC: Adjustable-rate 1,499,909 285 (32,026 ) 1,468,168 Fixed-rate 1,601,079 11,844 (3,938 ) 1,608,985 GNMA, adjustable-rate 264,402 257 (5,397 ) 259,262 11,117,179 23,492 (218,929 ) 10,921,742 $ 22,420,695 $ 48,965 $ (501,053 ) $ 21,968,607 17 Malvern Federal Bancorp, Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 5 - Investment Securities (Continued) Investment securities held to maturity at June 30, 2009 and September 30, 2008 consisted of the following: June 30, 2009 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Mortgage-backed securities: GNMA, adjustable-rate $ 305,979 $ 6,673 $ (18 ) $ 312,634 GNMA, fixed-rate 2,543 165 — 2,708 FNMA, fixed-rate 2,188,046 61,454 — 2,249,500 $ 2,496,568 $ 68,292 $ (18 ) $ 2,564,842 September 30, 2008 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value Mortgage-backed securities: GNMA, adjustable-rate $ 340,327 $ 2,975 $ (1,051 ) $ 342,251 GNMA, fixed-rate 3,287 1 — 3,288 FNMA, fixed-rate 2,526,223 — (41,541 ) 2,484,682 $ 2,869,837 $ 2,976 $ (42,592 ) $ 2,830,221 At June 30, 2009, the Company’s unrealized loss on the trust preferred security was $430,570 compared to $247,889 at September 30, 2008. Management believes that the increased loss on this security in fiscal 2009 was due primarily to changes in broad market interest rates and the continued illiquidity in the financial markets. Management believes that historic changes in the economy and interest rates have caused the pricing of all securities, and specifically trust-preferred securities, to widen dramatically over treasuries during the three and nine months ended June 30, 2009. The principal and interest payments on our debt securities have been made as scheduled, and there is no evidence that the issuer will not continue to do so. Management believes that the value of these securities will recover over time as long-term market interest rates move and as the market environment improves. 18 Malvern Federal Bancorp Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 6 - Loans Receivable Loans receivable consisted of the following at June 30, 2009 and September30, 2008: At June 30, 2009 At September 30, 2008 Mortgage Loans: One-to four-family $ 254,028,275 $ 248,118,373 Multifamily 10,484,376 1,906,328 Construction or development 49,999,040 45,451,367 Land loans 3,374,280 4,529,976 Commercial real estate 138,423,174 138,522,139 Total Mortgage Loans 456,309,145 438,528,183 Commercial Loans 15,177,502 17,259,581 Consumer Loans: Home equity lines of credit 19,672,748 12,392,703 Second mortgages 109,203,835 103,741,105 Other 1,127,181 1,303,639 Total Consumer Loans 130,003,764 117,437,447 Total Loans 601,490,411 573,225,211 Deferred loan costs, net 3,896,027 3,815,761 Allowance for loan losses (5,043,357 ) (5,504,512 ) $ 600,343,081 $ 571,536,460 Included in loans receivable were nonaccrual loans in the amount of $10,413,203 and $8,584,784, at June 30, 2009 and September30, 2008, respectively. Interest income that would have been recognized on nonaccrual loans had they been current in accordance with their original terms was $283,746 and $129,514 for the three months ended June 30, 2009 and 2008, respectively, and was $492,851 and $349,000 for the nine months ended June 30, 2009 and 2008, respectively. 19 Malvern Federal Bancorp Inc. and Subsidiaries Notes to Consolidated Financial Statements (Unaudited) Note 6 - Loans Receivable (Continued) The following is an analysis of the activity in the allowance for loan losses during the periods indicated: Nine Months Ended June 30, 2009 Nine Months Ended June 30, 2008 Year Ended September 30, 2008 Balance at beginning of period $ 5,504,512 $ 4,541,143 $ 4,541,143 Provision for loan losses 1,217,423 868,506 1,608,506 Charge-offs (1,682,273 ) (645,524 ) (649,937 ) Recoveries 3,695 3,900 4,800 Net Charge-offs (1,678,578 ) (641,624 ) (645,137 ) Balance at end of period $ 5,043,357 $ 4,768,025 $ 5,504,512 As of June 30, 2009 and September30, 2008, the Company had impaired loans under SFAS No. 114 “Accounting by Creditors for Impairment of a Loan” with a total recorded investment of $7,303,996 and $3,487,949, respectively, with a related allowance for loan losses of $946,735 and $871,987, respectively. As of June 30, 2009 and September 30, 2008 there were approximately $826,000 and $2,806,000, respectively, of additional impaired loans for which no specific reserves had been recorded based on fair value of collateral and expected future cash flows.
